Exhibit 10.1
MAIN STREET CAPITAL CORPORATION
2008 EQUITY INCENTIVE PLAN
1. PURPOSE.
(A) General Purpose. The Plan has been established to advance the interests of
Main Street Capital Corporation (the “Company”) by providing for the grant of
Awards to Participants. At all times during such periods as the Company
qualifies or is intended to qualify as a “business development company” under
the 1940 Act, the terms of the Plan shall be construed so as to conform to the
stock-based compensation requirements applicable to “business development
companies” under the 1940 Act. An Award or related transaction will be deemed to
be permitted under the 1940 Act if permitted by any exemptive or “no-action”
relief granted by the Commission or its staff.
(B) Available Awards. The purpose of the Plan is to provide a means by which
eligible recipients of Awards may be given an opportunity to benefit from
increases in the value of the Company’s Stock through the granting of Restricted
Stock, Incentive Stock Options, Non-statutory Stock Options, Dividend Equivalent
Rights, Other Stock-Based Awards or Performance Awards.
(C) Eligible Participants. All key Employees and all Employee Directors are
eligible to be granted Awards by the Board under the Plan; provided that, no
person shall be granted Awards of Restricted Stock unless such person is an
Employee of the Company or an Employee of a wholly-owned subsidiary of the
Company.
2. DEFINITIONS.
(A) “1940 Act” means the Investment Company Act of 1940, as amended, and the
rules and regulations promulgated thereunder.
(B) “Affiliate” means any corporation or other entity that stands in a
relationship to the Company that would result in the Company and such
corporation or other entity being treated as one employer under Section 414(b)
or Section 414(c) of the Code, except that in determining eligibility for the
grant of an Option by reason of service for an Affiliate, Sections 414(b) and
414(c) of the Code shall be applied by substituting “at least 50%” for “at least
80%” under Section 1563(a)(1), (2) and (3) of the Code and Treas. Regs. §
1.414(c)-2. The Company may at any time by amendment provide that different
ownership thresholds (consistent with Section 409A) apply. Notwithstanding the
foregoing provisions of this definition, except as otherwise determined by the
Board, a corporation or other entity shall be treated as an Affiliate only if
its employees would be treated as employees of the Company for purposes of the
rules promulgated under the Securities Act of 1933, as amended, with respect to
the use of Form S-8.

 

 



--------------------------------------------------------------------------------



 



(C) “Award” means an award of Restricted Stock, Incentive Stock Options,
Non-statutory Stock Options, Dividend Equivalent Rights, Other Stock-Based
Awards or Performance Awards granted pursuant to the Plan.
(D) “Board” means the Board of Directors of the Company.
(E) “Cash Award” means an award denominated in cash.
(F) “Code” means the Internal Revenue Code of 1986, as amended and in effect, or
any successor statute as from time to time in effect. Any reference to a
provision of the Code shall be deemed to include a reference to any applicable
guidance (as determined by the Board) with respect to such provision.
(G) “Commission” means the Securities and Exchange Commission.
(H) “Committee” means a committee of two or more members of the Board appointed
by the Board in accordance with Section 3(C).
(I) “Company” means Main Street Capital Corporation, a Maryland corporation.
(J) “Continuous Service” means the Participant’s uninterrupted service with the
Company or an Affiliate, whether as an Employee or Employee Director.
(K) “Covered Transaction” means any of (i) a consolidation, merger, stock sale
or similar transaction or series of related transactions in which the Company is
not the surviving corporation or which results in the acquisition of all or
substantially all of the Company’s then outstanding common stock by a single
person or entity or by a group of persons and/or entities acting in concert,
(ii) a sale or transfer of all or substantially all the Company’s assets,
(iii) a dissolution or liquidation of the Company or (iv) following such time as
the Company has a class of equity securities listed on a national securities
exchange or quoted on an inter-dealer quotation system, a change in the
membership of the Board for any reason such that the individuals who, as of the
Effective Date, constitute the Board of Directors of the Company (the
“Continuing Directors”) cease for any reason to constitute at least a majority
of the Board (a “Board Change”); provided, however, that any individual becoming
a director after the Effective Date whose election or nomination for election by
the Company’s shareholders was approved by a vote of at least a majority of the
Continuing Directors will be considered as though such individual were a
Continuing Director, but excluding for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended) or other actual or threatened solicitation of proxies or consents by or
on behalf of any person or entity other than the Board. Where a Covered
Transaction involves a tender offer that is reasonably expected to be followed
by a merger described in clause (i) (as determined by the Board), the Covered
Transaction shall be deemed to have occurred upon consummation of the tender
offer.
(L) “Dividend Equivalent Rights” has the meaning set forth in Section 13.
(M) “Effective Date” has the meaning set forth in Section 16.

 

 



--------------------------------------------------------------------------------



 



(N) “Employee” means any person employed by the Company or an Affiliate.
(O) “Employee Director” means a member of the Board of Directors of the Company
who is also an Employee of the Company.
(P) “Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Participant’s household
(other than a tenant or employee), a trust in which these persons have more than
fifty percent of the beneficial interest, a foundation in which these persons
(or the Participant) control the management of assets, and any other entity in
which these persons (or the Participant) own more than fifty percent of the
voting interests.
(Q) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
(R) “Non-Employee Director Plan” means the 2008 Non-Employee Director Restricted
Stock Plan, as from time to time amended and in effect.
(S) “Non-statutory Stock Option” means an Option that is not an Incentive Stock
Option.
(T) “Option” means an Incentive Stock Option or a Non-statutory Stock Option
granted pursuant to the Plan.
(U) “Other Stock-Based Award” means an Award described in Section 9 of this Plan
that is not covered by Section 7 or 8.
(V) “Participant” means a person to whom an Award is granted pursuant to the
Plan.
(W) “Performance Award” means an Award made pursuant to this Plan that is
subject to the attainment of one or more performance goals.
(X) “Performance Goal” means a standard established by the Committee to
determine in whole or in part whether a Qualified Performance Award shall be
earned.
(Y) “Permitted Transferee” means a Family Member of a Participant to whom an
Award has been transferred by gift.
(Z) “Plan” means this 2008 Equity Incentive Plan, as from time to time amended
and in effect.
(AA) “Qualified Performance Award” means a Performance Award made to a
Participant who is an Employee that is intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code, as described in
Section 10(B) of the Plan.

 

 



--------------------------------------------------------------------------------



 



(BB) “Restricted Stock” means an Award of Stock for so long as the Stock remains
subject to restrictions requiring that it be forfeited to the Company if
specified conditions are not satisfied.
(CC) “Securities Act” means the Securities Act of 1933, as amended.
(DD) “Stock” means the common stock of the Company, par value $.01 per share.
3. ADMINISTRATION.
(A) Administration By Board. The Board shall administer the Plan unless and
until it delegates administration to a Committee, as provided in Section 3(C).
(B) Powers of the Board. The Board shall have the power, subject to the express
provisions of the Plan and applicable law:
To determine from time to time which of the persons eligible under the Plan
shall be granted Awards; when and how each Award shall be granted and
documented; what type or combination of types of Awards shall be granted; the
provisions of each Award granted, including the time or times when a person
shall be permitted to exercise an Award; and the number of shares of Stock with
respect to which an Award shall be granted to each such person.
To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Award documentation, in such manner and to
such extent as it shall deem necessary or expedient to make the Plan fully
effective.
To amend the Plan or an Award as provided in Section 14.
To terminate or suspend the Plan as provided in Section 15.
Generally, to exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Company and that are
not in conflict with the provisions of the Plan.
(C) Delegation to Committee. The Board may delegate the administration of the
Plan to a Committee or Committees composed of not less than two members of the
Board, each of whom shall be (i) a “Non-Employee Director” for purposes of
Exchange Act Section 16 and Rule 16b-3 thereunder, (ii) an “outside director”
for purposes of Section 162(m) and the regulations promulgated under the Code,
and each of whom shall be, subject to any applicable transitional rules for
newly public issuers, “independent” within the meaning of the listing standards
of the Nasdaq stock market, and the term “Committee” shall apply to any persons
to whom such authority has been delegated; provided that a “required majority,”
as defined in Section 57(o) of the 1940 Act, must approve each issuance of
Awards and Dividend Equivalent Rights in accordance with Section 61(a)(3)(A)(iv)
of the 1940 Act. If administration is delegated to a Committee, the Committee
shall have, in connection with

 

 



--------------------------------------------------------------------------------



 



the administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board, other than the Board reference at the end of this sentence and the
Board references in the last sentence of this subsection (c), shall thereafter
be to the Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan, unless such actions are prohibited by
the condition of exemptive relief obtained from the Commission.
(D) Effect of the Board’s Decision. Determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
4. AWARD AGREEMENTS.
All Awards granted under the Plan will be evidenced by an agreement. The
agreement documenting the Award shall contain such terms and conditions as the
Board shall deem advisable. Agreements evidencing Awards made to different
participants or at different times need not contain similar provisions. In the
case of any discrepancy between the terms of the Plan and the terms of any Award
agreement, the Plan provisions shall control.
5. SHARES SUBJECT TO THE PLAN; CERTAIN LIMITS.
(A) Share Reserve. The maximum aggregate number of shares of Stock that may be
issued under the Plan pursuant to grants of Restricted Stock or Other
Stock-Based Awards or the exercise of Options is two million (2,000,000) shares.
(B) Reversion of Shares to the Share Reserve. If any Award shall for any reason
expire or otherwise terminate, in whole or in part, the shares of Stock not
acquired under such Award shall revert to and again become available for
issuance under the Plan.
(C) Type of Shares. The shares of Stock subject to the Plan may be unissued
shares or reacquired shares bought on the market or otherwise. No fractional
shares of Stock will be delivered under the Plan.
(D) Limits on Individual Grants. The maximum number of shares of Stock for which
any Employee or Employee Director may be granted Awards in any calendar year is
five hundred thousand (500,000) shares.
(E) Limits on Grants of Restricted Stock. The combined maximum amount of
Restricted Stock that may be issued under the Plan and the Non-Employee Director
Plan will be 10% of the outstanding shares of Stock on the effective date of the
plans plus 10% of the number of shares of Stock issued or delivered by the
Company (other than pursuant to compensation plans) during the term of the
plans. No one person shall be granted Awards of Restricted Stock relating to
more than 25% of the shares available for issuance under this Plan.

 

 



--------------------------------------------------------------------------------



 



(F) No Grants in Contravention of 1940 Act. At all times during such periods as
the Company qualifies or is intended to qualify as a “business development
company,” no Award may be granted under the Plan if the grant of such Award
would cause the Company to violate the 1940 Act, including, without limitation,
Section 61(a)(3), and, if otherwise approved for grant, shall be void and of no
effect.
(G) Limits on Number of Awards. The amount of voting securities that would
result from the exercise of all of the Company’s outstanding warrants, options,
and rights, together with any Restricted Stock issued pursuant to this Plan and
the Non-Employee Director Plan, at the time of issuance shall not exceed 25% of
the outstanding voting securities of the Company, except that if the amount of
voting securities that would result from the exercise of all of the Company’s
outstanding warrants, options, and rights issued to the Company’s directors,
officers, and employees, together with any Restricted Stock issued pursuant to
this Plan and the Non-Employee Director Plan, would exceed 15% of the
outstanding voting securities of the Company, then the total amount of voting
securities that would result from the exercise of all outstanding warrants,
options, and rights, together with any Restricted Stock issued pursuant to this
Plan and the Non-Employee Director Plan, at the time of issuance shall not
exceed 20% of the outstanding voting securities of the Company.
(H) Date of Award’s Grant: The date on which the “required majority,” as defined
in Section 57(o) of the 1940 Act, approves the issuance of an Award will be
deemed the date on which such Award is granted.
6. ELIGIBILITY.
Only Employees of the Company and Employees of a wholly-owned subsidiary of the
Company may be granted Awards. By accepting any Award granted hereunder, the
Participant agrees to the terms of the Award and the Plan. Notwithstanding any
provision of this Plan to the contrary, awards of an acquired company that are
converted, replaced or adjusted in connection with the acquisition may contain
terms and conditions that are inconsistent with the terms and conditions
specified herein, as determined by the Board.
7. OPTION PROVISIONS.
Each Option shall be evidenced by a written agreement containing such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Non-statutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Stock purchased on exercise of each type of
Option. The provisions of separate Options need not be identical, but, to the
extent relevant, each Option shall include (through incorporation by reference
or otherwise) the substance of each of the following provisions:
(A) Time and Manner of Exercise. Unless the Board expressly provides otherwise,
an Option will not be deemed to have been exercised until the Board receives a
notice of exercise (in a form acceptable to the Board) signed by the appropriate
person and accompanied by any payment required under the Award. If the Option is
exercised by any person other than the Participant, the Board may require
satisfactory evidence that the person exercising the Option has the right to do
so. No Option shall be exercisable after the expiration of ten (10) years from
the date on which it was granted.

 

 



--------------------------------------------------------------------------------



 



(B) Exercise Price of an Option. The exercise price for each Option shall not be
less than the closing stock price on the NASDAQ Global Select Market on the date
of grant (or the price on such other national securities exchange on which the
stock is traded if the stock is not traded on the NASDAQ Global Select Market on
date of grant). If the stock is not traded on any national securities exchange
on the date of grant, the exercise price will not be less than the net asset
value of a share of stock, as determined by the Board in good faith, on the date
of grant. If the exercise price as so determined would be less than the “fair
market value” of the Stock within the meaning of the regulations under
Section 409A of the Code, then the Options shall not be granted. In the case of
an Option granted to a 10% Holder and intended to qualify as an Incentive Stock
Option, the exercise price will not be less than 110% of the current market
value determined as of the date of grant. A “10% Holder” is an individual owning
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or its parent or subsidiary corporations. No such Stock
Option, once granted, may be repriced other than in accordance with the 1940 Act
and the applicable stockholder approval requirements of the NASDAQ Global Select
Market, and in a manner that would continue to exclude the option from being
subject to Section 409A of the Code.
(C) Consideration. The purchase price for Stock acquired pursuant to an Option
shall be paid in full at the time of exercise either (i) in cash, or, if so
permitted by the Board and if permitted by the 1940 Act and otherwise legally
permissible, (ii) through a broker-assisted exercise program acceptable to the
Board, (iii) through a net-settlement, using shares of Stock received in the
Option exercise or other shares of Stock owned by the Participant, (iv) by such
other means of payment as may be acceptable to the Board, or (v) in any
combination of the foregoing permitted forms of payment.
(D) Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Participant
only by the Participant.
(E) Transferability of a Non-statutory Stock Option. A Non-statutory Stock
Option shall be transferable by will or by the laws of descent and distribution,
or, to the extent provided by the Board, by gift to a Permitted Transferee, and
a Non-statutory Stock Option that is nontransferable except at death shall be
exercisable during the lifetime of the Participant only by the Participant.
(F) Limitation on Repurchase Rights. If an Option gives the Company the right to
repurchase shares of Common Stock issued pursuant to the Plan upon termination
of employment of such Participant, the terms of such repurchase right must
comply with the 1940 Act.
(G) Exercisability. The Board may determine the time or times at which an Option
will vest or become exercisable and the terms on which an Option requiring
exercise will remain exercisable. Notwithstanding the foregoing, vesting shall
take place at the rate of at least 20% per year over not more than five years
from the date the award is granted, subject to reasonable conditions such as
continued employment; provided, however, that options may be subject to such
reasonable forfeiture conditions as the Board may choose to impose.

 

 



--------------------------------------------------------------------------------



 



(H) Termination of Continuous Service. Unless the Board expressly provides
otherwise, immediately upon the cessation of a Participant’s Continuous Service
that portion, if any, of any Option held by the Participant or the Participant’s
Permitted Transferee that is not then exercisable will terminate and the balance
will remain exercisable for the lesser of (i) a period of three months or
(ii) the period ending on the latest date on which such Option could have been
exercised without regard to this Section 6(h), and will thereupon terminate
subject to the following provisions (which shall apply unless the Board
expressly provides otherwise):
if a Participant’s Continuous Service ceases by reason of death, or if a
Participant dies following the cessation of his or her Continuous Service but
while any portion of any Option then held by the Participant or the
Participant’s Permitted Transferee is still exercisable, the then exercisable
portion, if any, of all Options held by the Participant or the Participant’s
Permitted Transferee immediately prior to the Participant’s death will remain
exercisable for the lesser of (A) the one year period ending with the first
anniversary of the Participant’s death or (B) the period ending on the latest
date on which such Option could have been exercised without regard to this
Section 6(h)(i), and will thereupon terminate; and
if the Board in its sole discretion determines that the cessation of a
Participant’s Continuous Service resulted for reasons that cast such discredit
on the Participant as to justify immediate termination of his or her Options,
all Options then held by the Participant or the Participant’s Permitted
Transferee will immediately terminate.
8. RESTRICTED STOCK PROVISIONS.
Each grant of Restricted Stock shall be evidenced by a written agreement
containing such terms and conditions as the Board shall deem appropriate. The
provisions of separate grants of Restricted Stock need not be identical, but, to
the extent relevant, each grant shall include (through incorporation by
reference or otherwise) the substance of each of the following provisions:
(A) Consideration. To the extent permitted by the 1940 Act, Awards of Restricted
Stock may be made in exchange for past services or other lawful consideration.
(B) Transferability of Restricted Stock. Except as the Board otherwise expressly
provides, Restricted Stock shall not be transferable other than by will or by
the laws of descent and distribution.
(C) Vesting. The Board may determine the time or times at which shares of
Restricted Stock will vest.
(D) Termination of Continuous Service. Unless the Board expressly provides
otherwise, immediately upon the cessation of a Participant’s Continuous Service
that portion, if any, of any Restricted Stock held by the Participant or the
Participant’s Permitted Transferee that is not then vested will thereupon
terminate and the unvested shares will be returned to the Company and will be
available to be issued as Awards under this Plan.

 

 



--------------------------------------------------------------------------------



 



9. OTHER STOCK-BASED AWARDS.
The Board shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is
(i) not an Award described in Sections 7 or 8 above and (ii) an Award of Shares
or an Award denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Board to be consistent
with the purposes of the Plan. Subject to the terms of the Plan and any
applicable Award agreement, the Board shall determine the terms and conditions
of any such Other Stock-Based Award.
10. PERFORMANCE AWARD.
Without limiting the type or number of Awards that may be made under the other
provisions of this Plan, an Award may be in the form of a Performance Award. The
terms, conditions and limitations applicable to an Award that is a Performance
Award shall be determined by the Committee. The Committee shall set performance
goals in its discretion which, depending on the extent to which they are met,
will determine the value and/or amount of Performance Awards that will be paid
out to the Employee and/or the portion that may be exercised.
(A) Non-qualified Performance Awards. Performance Awards granted to Employees
that are not intended to qualify as qualified performance based compensation
under Section 162(m) of the Code shall be based on achievement of such goals and
be subject to such terms, conditions and restrictions as the Committee or its
delegate shall determine.
(B) Qualified Performance Awards. Performance Awards granted to Employees under
the Plan that are intended to qualify as qualified performance based
compensation under Section 162(m) of the Code shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee prior to the earlier to
occur of (x) 90 days after the commencement of the period of service to which
the Performance Goal relates or (y) the lapse of 25% of the period of service
(as scheduled in good faith at the time the goal is established), and in any
event while the outcome is substantially uncertain. A Performance Goal is
objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. Such a Performance Goal may be based on one
or more business criteria that apply to the Employee, one or more business
segments, units, or divisions of the Company, or the Company as a whole, and if
so desired by the Committee, by comparison with a peer group of companies. A
Performance Goal may include one or more of the following:

  •  
Stock price measures (including but not limited to growth measures and total
stockholder return);

  •  
Net Investment Income or Net Realized Income per share (actual or targeted
growth);

  •  
Economic value added (“EVA”);

  •  
Net Investment Income or Net Realized Income measures;

 

 



--------------------------------------------------------------------------------



 



  •  
Dividend and Dividends per share measures;

  •  
Cash flow and liquidity measures;

  •  
Return measures (including but not limited to return on capital employed, return
on equity, return on investment and return on assets);

  •  
Operating measures (including but not limited to productivity, efficiency, and
scheduling measures);

  •  
Expense targets (including but not limited to finding and development costs and
general and administrative expenses);

  •  
Corporate values measures (including but not limited to diversity commitment,
and ethics compliance).

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Qualified
Performance Awards, it is the intent of the Plan to conform with the standards
of Section 162(m) of the Code and Treasury Regulation §1.162-27(e)(2)(i), as to
grants to those Employees whose compensation is, or is likely to be, subject to
Section 162(m) of the Code, and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals, the Committee
must certify in writing that applicable Performance Goals and any of the
material terms thereof were, in fact, satisfied. Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Qualified
Performance Awards made pursuant to this Plan shall be determined by the
Committee.
11. MISCELLANEOUS.
(A) Acceleration. The Board shall have the power to accelerate the time at which
an Award or any portion thereof vests or may first be exercised, regardless of
the tax or other consequences to the Participant or the Participant’s Permitted
Transferee resulting from such acceleration.
(B) Stockholder Rights. No Participant or other person shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Stock subject to an Option unless and until such Award has been delivered to
the Participant or other person upon exercise of the Award. Holders of
Restricted Stock shall have all the rights of a holder upon issuance of the
Restricted Stock Award including, without limitation, voting rights and the
right to receive dividends.

 

 



--------------------------------------------------------------------------------



 



(C) No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Award granted pursuant thereto shall confer upon any Participant any
right to continue in the employment of, or to continue to serve as a director
of, the Company or an Affiliate or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of the Participant (if the Participant
is an Employee) with or without notice and with or without cause or (ii) the
service of an Employee Director (if the Participant is an Employee Director)
pursuant to the Bylaws of the Company or an Affiliate and any applicable
provisions of the corporate law of the state in which the Company or the
Affiliate is incorporated. Nothing in the Plan will be construed as giving any
person any rights as a stockholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of service for any
reason, even if the termination is in violation of an obligation of the Company
or an Affiliate to the Participant.
(D) Legal Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Stock pursuant to the Plan or to remove any restriction
from shares of Stock previously delivered under the Plan until: (i) the Company
is satisfied that all legal matters in connection with the issuance and delivery
of such shares have been addressed and resolved; (ii) if the outstanding Stock
is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and (iii) all
conditions of the Award have been satisfied or waived. If the sale of Stock has
not been registered under the Securities Act, the Company may require, as a
condition to the grant or the exercise of the Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of the Securities Act. The Company may require that certificates
evidencing Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock, and the Company may hold the
certificates pending lapse of the applicable restrictions.
(E) Withholding Obligations. Each grant or exercise of an Award granted
hereunder shall be subject to the Participant’s having made arrangements
satisfactory to the Board for the full and timely satisfaction of all federal,
state, local and other tax withholding requirements applicable to such grant,
exercise or exchange. The Company or its designated third party administrator
shall have the right to deduct applicable taxes from any Award payment and
withhold, at the time of delivery or vesting of cash or shares of Stock under
this Plan, an appropriate amount of cash or number of shares of Stock or a
combination thereof for payment of taxes or other amounts required by law or to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes. The Committee may also
permit withholding to be satisfied by the transfer to the Company of shares of
Stock theretofore owned by the holder of the Award with respect to which
withholding is required. If shares of Stock are used to satisfy tax withholding,
such shares shall be valued based on the fair market value when the tax
withholding is required to be made.
(F) Section 409A. Awards under the Plan are intended either to qualify for an
exemption from Section 409A or to comply with the requirements thereof, and
shall be construed accordingly.

 

 



--------------------------------------------------------------------------------



 



12. ADJUSTMENTS UPON CHANGES IN STOCK.
(A) Capitalization Adjustments. In the event of a stock dividend, stock split or
combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure, the Board will make appropriate
adjustments to the maximum number of shares specified in Section 5(A) that may
be delivered under the Plan, to the maximum per-participant share limit
described in Section 5(D) and will also make appropriate adjustments to the
number and kind of shares of stock or securities subject to Awards then
outstanding or subsequently granted, any exercise prices relating to Awards and
any other provision of Awards affected by such change. To the extent consistent
with qualification of Incentive Stock Options under Section 422 of the Code, the
performance-based compensation rules of Section 162(m), and continued exclusion
from or compliance with Section 409A of the Code, where applicable, the Board
may also make adjustments of the type described in the preceding sentence to
take into account distributions to stockholders other than those provided for in
such sentence, or any other event, if the Board determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards granted hereunder; provided, however, that the exercise price of
Awards granted under the Plan will not be adjusted unless the Company receives
an exemptive order from the Securities and Exchange Commission or written
confirmation from the staff of the Securities and Exchange Commission that the
Company may do so.
(B) Covered Transaction. Except as otherwise provided in an Award, in the event
of a Covered Transaction in which there is an acquiring or surviving entity, the
Board may provide for the assumption of some or all outstanding Awards, or for
the grant of new awards in substitution therefor, by the acquirer or survivor or
an affiliate of the acquirer or survivor, in each case on such terms and subject
to such conditions as the Board determines. In the absence of such an assumption
or if there is no substitution, except as otherwise provided in the Award, each
Award will become fully vested or exercisable prior to the Covered Transaction
on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Board, to participate as a stockholder in the Covered
Transaction following vesting or exercise, and the Award will terminate upon
consummation of the Covered Transaction.
13. DIVIDEND EQUIVALENT RIGHTS.
The Board may provide for the payment of amounts in lieu of cash dividends or
other cash distributions (“Dividend Equivalent Rights”) with respect to Stock
subject to an Award; provided, however, that grants of Dividend Equivalent
Rights must be approved by order of the Securities and Exchange Commission. The
Board may impose such terms, restrictions and conditions on Dividend Equivalent
Rights, including the date such rights will terminate, as it deems appropriate,
and may terminate, amend or suspend such Dividend Equivalent Rights at any time
without the consent of the Participant or Participants to whom such Dividend
Equivalent Rights have been granted, if any.
14. AMENDMENT OF THE PLAN AND AWARDS.
The Board may at any time or times amend the Plan or any outstanding Award for
any purpose which may at the time be permitted by law, and may at any time
terminate the Plan as to any future grants of Awards; provided, that except as
otherwise expressly provided in the Plan the Board may not, without the
Participant’s consent, alter the terms of an Award so as to affect substantially
and adversely the Participant’s rights under the Award, unless the Board
expressly reserved the right to do so at the time of the grant of the Award. Any
amendments to the Plan shall be conditioned upon stockholder approval only to
the extent, if any, such approval is required by law (including the Code and
applicable stock exchange requirements), as determined by the Board.

 

 



--------------------------------------------------------------------------------



 



15. TERMINATION OR SUSPENSION OF THE PLAN.
(A) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the Plan is initially adopted by the Board or approved
by the stockholders of the Company, whichever is earlier. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
(B) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Awards granted while the Plan is in
effect except with the written consent of the Participant.
16. EFFECTIVE DATE OF PLAN.
The Plan shall become effective upon approval by the stockholders of the
Company, which approval shall be within twelve (12) months before or after the
date the Plan is adopted by the Board; provided, however, that the Plan shall
not be effective with respect to an Award of Restricted Stock or the grant of
Dividend Equivalent Rights unless the Company has received an order of the
Commission that permits such Award or grant (the “Effective Date”).
17. 1940 ACT.
No provision of this Plan is intended to contravene any portion of the 1940 Act,
and in the event of any conflict between the provisions of the Plan or any Award
and the 1940 Act, the applicable Section of the 1940 Act shall control and all
Awards under the Plan shall be so modified. All Participants holding such
modified Awards shall be notified of the change to their Awards and such change
shall be binding on such Participants.
18. INFORMATION RIGHTS OF PARTICIPANTS.
The Company shall provide to each Participant who acquires Stock pursuant to the
Plan, not less frequently than annually, copies of annual financial statements
(which need not be audited). The Company shall not be required to provide such
statements to key employees whose duties in connection with the Company assure
their access to equivalent information.
19. SEVERABILITY.
If any provision of this Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Participant
or Award, or would disqualify this Plan or any Award under any applicable law,
such provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Board, materially altering the intent of this Plan or the
Award, such provision shall be stricken as to such jurisdiction, Participant or
Award and the remainder of this Plan and any such Award shall remain in full
force and effect.

 

 



--------------------------------------------------------------------------------



 



20. OTHER COMPENSATION ARRANGEMENTS.
The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.
21. WAIVER OF JURY TRIAL.
By accepting an Award under the Plan, each Participant waives any right to a
trial by jury in any action, proceeding or counterclaim concerning any rights
under the Plan and any Award, or under any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection therewith, and agrees that any such action, proceedings
or counterclaim shall be tried before a court and not before a jury. By
accepting an Award under the Plan, each Participant certifies that no officer,
representative, or attorney of the Company has represented, expressly or
otherwise, that the Company would not, in the event of any action, proceeding or
counterclaim, seek to enforce the foregoing waivers.
22. LIMITATION ON LIABILITY.
Notwithstanding anything to the contrary in the Plan, neither the Company nor
the Board, nor any person acting on behalf of the Company or the Board, shall be
liable to any Participant or to the estate or beneficiary of any Participant by
reason of any acceleration of income, or any additional tax, asserted by reason
of the failure of an Award to satisfy the requirements of Section 422 or
Section 409A or by reason of Section 4999 of the Code; provided, that nothing in
this Section 22 shall limit the ability of the Board or the Company to provide
by express agreement with a Participant for a gross-up payment or other payment
in connection with any such tax or additional tax.
23. GOVERNING LAW.
The Plan and all Awards and actions hereunder shall be governed by the laws of
the state of Texas, with regard to the choice of law principles of any
jurisdiction.
Revised: May 12, 2009

 

 